                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


CRAIG JERIL LEWIS,

            Petitioner,                             Case No. 4:18-cv-11744
                                                    Hon. Matthew F. Leitman
v.

RANDEE REWERTS,

          Respondent.
__________________________________________________________________/

        OPINION AND ORDER (1) GRANTING RESPONDENT’S
       MOTION TO DISMISS (ECF #4), (2) DISMISSING PETITION
     FOR A WRIT OF HABEAS CORPUS (ECF #1), AND (3) DENYING
              A CERTIFICATE OF APPEALABILITY,

      Petitioner Craig Jeril Lewis is a state prisoner in the custody of the Michigan

Department of Corrections. Following a trial in the Oakland County Circuit Court,

a jury convicted Lewis of two counts of second-degree murder, larceny of a firearm,

felon in possession of a firearm, and possession of a firearm during the commission

of a felony, second offense. The state trial court then sentenced Lewis as a third

habitual offender to concurrent terms of 40 to 80 years imprisonment on the murder

convictions, a concurrent terms of 2 to 10 years imprisonment on the larceny and

felon in possession convictions, and a consecutive term of 5 years imprisonment on

the felony firearm conviction.




                                         1
 
      On June 1, 2018, Lewis, through counsel, filed a petition for a writ of habeas

corpus in this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF #1.) In the petition,

Lewis raises claims concerning the sufficiency of the evidence, allegedly-improper

testimony by certain police officers, the effectiveness of his trial counsel, the conduct

of the prosecutor, the jury verdict form, the trial court’s response to jury questions,

and the accuracy of sentencing information. (See id.)

      For the reasons explained below, the Court concludes that the habeas petition

is untimely and should be dismissed. The Court also denies Lewis a certificate of

appealability.

                                           II

      Lewis’ convictions arise from a fatal shooting outside of a bar in Oakland

County, Michigan in 2012. A jury convicted Lewis on May 23, 2013, and the state

trial court sentenced him on June 13, 2013. Lewis thereafter timely filed a direct

appeal of right with the Michigan Court of Appeals. That court affirmed his

convictions, see People v. Lewis, 2014 WL 5364123 (Mich. Ct. App. Oct. 21, 2014),

and later denied reconsideration. Lewis then filed a timely application for leave to

appeal with the Michigan Supreme Court, and that court denied leave to appeal in

an order dated April 28, 2015. See People v. Lewis, 862 N.W.2d 223 (Mich. Apr. 28,

2015). Lewis did not file a motion for reconsideration of the Michigan Supreme

Court’s April 28, 2015, order denying leave to appeal in his direct appeal.


                                             

                                           2
      On July 28, 2016, Lewis filed a motion for relief from judgment with the state

trial court. (See ECF #5-13.) That court denied relief and denied a motion for

reconsideration. See People v. Lewis, Nos. 2012-243289-FC, 2012-243290-FH

(Oakland Co. Cir. Ct. Sept. 15, 2016). Lewis then filed an application for leave to

appeal with the Michigan Court of Appeals, and that court denied leave to appeal.

See People v. Lewis, No. 335896 (Mich. Ct. App. Apr. 13, 2017). Lewis next filed

an application for leave to appeal with the Michigan Supreme Court, and that court

denied leave to appeal. See People v. Lewis, 907 N.W.2d 557 (Mich. Mar. 5, 2018).

Finally, Lewis filed a motion reconsideration, and the Michigan Supreme Court

denied reconsideration in an order dated May 29, 2018. See People v. Lewis, 911

N.W.2d 687 (Mich. May 29, 2018).

      Lewis, through counsel, filed his federal habeas petition on June 1, 2018. (See

Pet., ECF #1.) Respondent filed the instant motion to dismiss the petition as

untimely on December 10, 2018. (See Mot., ECF #4.) Lewis responded to the

motion on January 18, 2019. (See Resp., ECF #7.) The Court subsequently issued

an order requiring supplemental briefing in connection with the motion to dismiss.

(See Order, ECF #8.) Pursuant to that order, Lewis filed a supplemental response

on February 25, 2019, and Respondent filed a supplement response on March 18,

2019. (See Supp. Briefs, ECF ## 9, 10).




                                           

                                          3
                                         III

                                         A

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., became effective on April 24, 1996, and applies

to Lewis’ petition. AEDPA includes a one-year period of limitations for habeas

petitions brought by prisoners challenging state-court judgments. AEDPA provides:

      (1) A 1-year period of limitation shall apply to an application for a
      writ of habeas corpus by a person in custody pursuant to the judgment
      of a State court. The limitation period shall run from the latest of –

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;

             (B) the date on which the impediment to filing an application
             created by State action in violation of the Constitution or laws
             of the United States is removed, if the applicant was prevented
             from filing by such State action;

             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has been
             newly recognized by the Supreme Court and made retroactively
             applicable to cases on collateral review; or

             (D) the date on which the factual predicate of the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period
      of limitation under this subsection.




                                           

                                          4
28 U.S.C. § 2244(d). Absent equitable tolling or some other exception to AEDPA’s

limitations period, a habeas petition filed outside the prescribed time period is

subject to dismissal. See Jurado v. Burt, 337 F.3d 638 (6th Cir. 2003) (holding that

habeas petitioner was not entitled to equitable tolling and affirming dismissal of

habeas petition as untimely filed); Wilson v. Birkett, 192 F. Supp. 2d 763, 765 (E.D.

Mich. 2002) (dismissing untimely habeas petition).

                                           B

      As noted above, under 28 U.S.C. § 2244(d)(1), AEDPA’s one-year statute of

limitations begins to run from the latest of one of four events. Only one of those

triggers is relevant here – the date on which Lewis’ conviction became final by the

conclusion of direct review or the expiration of the time for seeking such review.

See 28 U.S.C. § 2244(d)(1)(a). Since Lewis did not seek direct review of his

conviction in the United States Supreme Court, his conviction became final when

the time for seeking such review expired – in other words, when “the time for filing

a certiorari petition expire[d].” Jimenez v. Quarterman, 555 U.S. 113, 120 (2009).

That time expired on July 27, 2015 – 90 days after the Michigan Supreme Court

denied leave to appeal in his direct appeal. See S. Ct. Rule 13(1) (a petition for a writ

of certiorari from a state court judgment must be filed not later than 90 days after

entry of the judgment). Thus, absent some tolling of AEDPA’s one-year statute of

limitations, Lewis had one year from July 27, 2015 – until July 27, 2016 – to file his

federal habeas petition.
                                             

                                           5
      Lewis did not file his current habeas petition – nor did he commence any other

proceeding attacking his conviction in any other court – by July 27, 2016. Thus, the

limitations period expired without Lewis filing his petition and without Lewis taking

any other action that would have tolled the limitations period. The petition is

therefore untimely and must be dismissed.

                                          C

      Lewis appears to contend that the limitations period was tolled for three

reasons – (1) by the filing of his motion for relief from judgment, (2) based upon

equitable principles, and (3) because he has made a sufficient showing of actual

innocence. The Court disagrees.

                                          1

      Lewis’ motion for relief from judgment did not toll the limitations period

because Lewis filed that motion after the period had already expired. As described

above, the limitations period expired on July 27, 2016, and Lewis did not file his

motion for relief from judgment until July 28, 2016. Simply put, the filing of this

motion did not toll the limitations period because there was no time in the period left

to toll. See Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir. 2000) (holding that

“[a] state-court petition [for post-conviction relief] ... that is filed following the

expiration of the limitations period cannot toll that period because there is no period

remaining to be tolled”); Winkfield v. Bagley, 66 F. App’x 578, 581–82 (6th Cir.

2003) (explaining same); Owens v. Stine, 27 F. App’x 351, 353 (6th Cir. 2001)
                                            

                                          6
(explaining same); Julian v. Parish, 2018 WL 6434524, at *3 (E.D. Mich. Dec. 7,

2018) (holding that motion for relief from judgment filed one day after expiration of

AEDPA statute of limitations did not toll statute).

      Lewis appears to counter that he actually filed his post-conviction motion for

relief from judgment before the statute of limitations expired. In support of this

argument, Lewis offers a different framework for calculating the date on which his

conviction became final (which, as noted above, is also the date on which the statute

of limitations began to run). According to Lewis, his conviction did not become

final 90 days after the Michigan Supreme Court denied leave to appeal in his direct

appeal, as the Court concluded above. Instead, Lewis contends that his conviction

became final 90 days after the end of the 21-day period during which he could have,

but did not, file a motion for reconsideration of the Michigan Supreme Court’s order

denying leave to appeal in his direct appeal. See Mich. Ct. Rule 7.311(G). Lewis

argues that the Court must consider the 21-day period when calculating the date on

which his conviction became final because during those 21 days, his “case was still

‘pending’” in the Michigan Supreme Court. (Resp., ECF #7 at Pg. ID 1818.) Finally,

Lewis contends that since his conviction did not become final until 90 days after this

21-day period expired, (1) there was time remaining on the AEDPA limitations

period when he filed his post-conviction motion for relief from judgment, (2) the




                                           

                                          7
filing of the motion thus tolled the running of the statute, and (3) the later filing of

the petition was timely.1

              There are three flaws in this argument. First, it rests upon a statute that does

not apply to the Michigan Supreme Court’s April 28, 2015, order. More specifically,

this argument is based upon 28 U.S.C. § 2244(d)(2) (“Section 2244(d)(2)”), which

provides that “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim

is pending shall not be counted toward any period of limitation under this

subsection.” (Emphasis added.) But the April 28, 2015, order of the Michigan

Supreme Court did not concern an application for “post-conviction or other

collateral review.” Instead, that order completed Lewis’ direct appeal of his criminal

conviction. Thus, Lewis’ invocation of Section 2244(d)(2) is misplaced.




                                                            
1
  Lewis’ calculation as to how his petition was timely appears to be as follows: (1)
his conviction became final on August 17, 2015 – 90 days after the 21-day period
for filing a motion for reconsideration in the Michigan Supreme Court expired, (2)
under AEDPA, he had one year from August 17, 2015 – until August 17, 2016 – to
file a federal habeas petition, (3) he filed his motion for relief from judgment in the
state court on July 28, 2016, with roughly 20 days left in the AEDPA statute of
limitations, (4) the filing of the motion of relief from judgment tolled the AEPDA
statute of limitations period, (5) the appellate proceedings in connection with his
motion for relief from judgment were pending in the Michigan Supreme Court until
May 29, 2018 – the date that that court declined to reconsider its denial of leave to
appeal, and (6) his federal habeas petition is timely because he filed it on June 1
2018, less than twenty days after the Michigan Supreme Court issued its final order
in his appeal.
                                                                

                                                               8
       Second, and in any event, even if Section 2244(d)(2) somehow did apply here

(and it does not), Lewis’ tolling/timeliness argument would still fail because Lewis’

appeal was not “pending” before the Michigan Supreme Court for purposes of

Section 2244(d)(2) during the 21 days following the entry of the April 28, 2015,

order. See Scarber v. Palmer, 808 F.3d 1093 (6th Cir. 2015) (for purposes of Section

2244(d)(2), an appeal is not “pending” before a state supreme court during the time

period in which a petitioner could have, but did not, seek reconsideration of the

court’s order denying leave to appeal a lower court order denying post-conviction

relief).

       Finally, Lewis has not cited any authority for the proposition that the Court

should include in its calculation of when his conviction became final the 21-day

period for seeking reconsideration of the Michigan Supreme Court’s order denying

leave to appeal in his direct appeal. Moreover, Sixth Circuit case law demonstrates

that, as the Court concluded, the 21-day period is not included in the determination

of when a conviction becomes final on direct review. See, e.g., Reeves v. Campbell,

708 F. App’x 230, 235 (6th Cir. 2017) (in measuring when petitioner’s conviction

became final on direct review, Sixth Circuit rested its calculation on the Michigan

Supreme Court’s entry of an order denying leave to appeal in direct appeal, not upon

the expiration of the 21-day period for seeking reconsideration of that order); Hale

v. Burt, 645 F. App’x 409, 412-13 (6th Cir. 2016) (same).


                                           

                                         9
      For all of these reasons, the Court concludes that Lewis did not file his motion

for relief from judgment before the statute of limitations expired and that the filing

of the motion thus did not toll the statute.

                                           2

      Lewis is not entitled to equitable tolling of the limitations period. The

Supreme Court has explained that a habeas petitioner is entitled to equitable tolling

“only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way’ and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005)); see also Robertson v. Simpson, 624 F.3d 781, 783-84 (6th Cir. 2010).

A petitioner has the burden of demonstrating that he is entitled to equitable tolling.

Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). “Typically, equitable tolling

applied only when a litigant’s failure to meet a legally-mandated deadline

unavoidably arose from circumstances beyond that litigant’s control.” Jurado v.

Burt, 337 F.3d 638, 642 (6th Cir. 2003) (quoting Graham-Humphreys v. Memphis

Brooks Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000)).

      Here, Lewis asserts that he is entitled to equitable tolling because he did not

receive “actual notice” of the Michigan Supreme Court’s decision declining to hear

his appeal “until days after its issuance.” (Supp. Resp., ECF #9 at Pg. ID 1835.)

Lewis does not specify whether he is referring to (1) the Michigan Supreme Court’s

order denying leave to appeal in his direct appeal or (2) that court’s order declining
                                                

                                           10
to reconsider its order denying leave to appeal in the proceedings that followed his

motion for relief from judgment. But he is not entitled to equitable tolling based

upon the time that he received either order.

      First, if Lewis received the order denying leave to appeal in his direct appeal

several days after its entry, that would not have materially impacted Lewis’ ability

to timely file his federal habeas petition. For the reasons explained above, the

AEDPA limitations period did not begin until 90 days after the entry of that order.

So, even if Lewis received the order denying leave to appeal in his direct appeal

several days after its entry, he still had roughly one year and 85 days to timely file

his federal habeas petition. Equitable tolling is thus not warranted based upon the

alleged short delay in Lewis’ receipt of the order denying leave to appeal in his direct

appeal.

      Second, any alleged delay in Lewis’ receipt of the Michigan Supreme Court’s

order declining to reconsider its order denying leave to appeal in the later

proceedings related to Lewis’ motion for relief from judgment is irrelevant to

whether any portion of the limitations period should be tolled. As explained above,

the limitations period expired before Lewis even filed his motion for relief from

judgment. Thus, at the point the Michigan Supreme Court declined to reconsider its

order denying leave to appeal in the motion for relief from judgment proceedings,

there was no time left in the limitations period, and any alleged delay in Lewis’

receipt of that order cannot equitably toll the limitations period.
                                             

                                          11
                                         III

      Finally, Lewis is not entitled to tolling based upon his claim of actual

innocence. To support a claim of actual innocence, a habeas petitioner “must

demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.” Bousley v. United States, 523 U.S. 614,

623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327-28 (1995)); see also House

v. Bell, 547 U.S. 518, 537-39 (2006). A valid claim of actual innocence requires a

petitioner “to support his allegations of constitutional error with new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness

account, or critical physical evidence – that was not presented at trial.” Schlup, 513

U.S. at 324. Furthermore, actual innocence means “factual innocence, not mere

legal insufficiency.” Bousley, 523 U.S. at 623. Lewis has not identified sufficient

new reliable evidence that suggests he may be factually innocent of the crimes for

which he was convicted. Thus, the Court declines to toll the AEDPA limitations

period based on actual innocence.

                                         IV

      For all of the reasons stated above, the Court concludes that Lewis’ habeas

petition is untimely and that Lewis is not entitled to tolling of the one-year

limitations period. Accordingly, the Court GRANTS Respondent’s motion to

dismiss Lewis’ petition for a writ of habeas corpus (ECF #4) and DISMISSES the

petition (ECF #1) WITH PREJUDICE.
                                           

                                         12
      Before Lewis may appeal the Court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief

on the merits, the substantial showing threshold is met if a habeas petitioner

demonstrates that reasonable jurists would find the court’s assessment of the claim

debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). When a

court denies relief on procedural grounds without addressing the merits, a certificate

of appealability should issue if it is shown that jurists of reason would find it

debatable whether the petitioner states a valid claim of the denial of a constitutional

right, and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling. See id. In this case, jurists of reason would not find

debatable the Court’s procedural ruling that the petition is untimely. Accordingly,

the Court DENIES Lewis a certificate of appealability.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 1, 2019




                                            

                                          13
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 1, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764 




                                         

                                       14
